COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §

 LINDA GUILLERMINA PRDOZA,                     §               No. 08-16-00221-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 5

 TENET HEALTHCARE CORP.,                       §             of El Paso County, Texas

                       Appellee.               §              (TC# 2015CCV01210)

                                            §
                                          ORDER

       Appellant’s brief is due to be filed July 18, 2017. Appellant has filed a motion to compel
discovery, for sanctions, and to extend the due date of her brief for forty-five days. This is an
appeal from a final judgment entered by the trial court on August 17, 2016 in favor of Appellee.
Consequently, there is no pending discovery.        Appellant’s request for an order compelling
discovery and for sanctions is DENIED. Appellant’s request for an extension of time to file her
brief is GRANTED. Appellant’s brief is now due to be filed no later than September 1, 2017.
        NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
APPELLANT’S PRO SE BRIEF WILL BE CONSIDERED BY THIS COURT.
       It is further ORDERED that Ms. Linda Guillermina Pedroza, the Appellant, prepare the
Appellant’s pro se brief and forward the same to this Court on or before September 1, 2017.


       IT IS SO ORDERED this 18thday of July, 2017.



                                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.